Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The Allowability Notice is in response to the amendments dated November 8, 2021.
Claims 1-9 and 11-19 are pending.

Allowable Subject Matter
Claims 1-9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious claimed system and method where the controller is configured to detect the release of the actuation based on one of the claimed conditions.  In particular, the amended claim has limited the force and magnitude of operator manipulated movement such that they are tied to the actuation of the one or more joints.  In the Examiner’s prior rejection, the click of a mouse or pushing of a button on a keyboard was considered to read on the claim.  That is no longer the case as these actions would be used to change modes, but are not directly related to the actuation of the joints.  A user may move a mouse to actuate a joint, but the clicking of the mouse is a separate input that unrelated to the mouse movement.  This is only intended as an example.  Because the claims have tied the operator input to the actuation with the release of actuation, the claims overcome the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795